Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Barry Gaiman on 11 January 2021.
The claims have been amended as follows:
1.  (Proposed Amendment)  A filtration system comprising: 
            a plurality of stages, each stage having a plurality of channels providing at least
one serial flow path, each stage being in fluid communication with each adjacent stage
preceding it and being in fluid communication with each adjacent stage that follows it; 
            each of the plurality of channels comprising a filtration membrane and having a
length, a membrane area, a void volume, a specific membrane area expressed as a 
ratio of the membrane area to the void volume, and a dimensionless length expressed
as a product of the channel length and the specific membrane area; wherein a
dimensionless length of each  respective stage of the plurality of stages is defined as
the sum of the dimensionless lengths of each channel in a longest serial flow path in
the respective stage and a dimensionless length of the system is the sum of the
dimensionless lengths of the plurality of stages; 
             wherein the dimensionless length of the system is greater than about 2,000 and

6,000;  and
            wherein at least one of the plurality of stages comprises a spiral-wound module. 
5. (Proposed Amendment)   A filtration system comprising: 
            a plurality of stages, each stage having a plurality of channels providing at least
one serial flow path, each stage being in fluid communication with each adjacent stage
preceding it and being in fluid communication with each adjacent stage that follows it;
           each of the plurality of channels comprising a filtration membrane and having a
length, a membrane area, a void volume, a specific membrane area expressed as a
ratio of the membrane area to the void volume, and a dimensionless length expressed
as a product of the channel length and the specific membrane area; wherein a
dimensionless length of  each  respective stage of the plurality of stages  is defined as
the sum of the dimensionless lengths of each channel in a longest serial flow path in
the respective stage and a dimensionless length of the system is the sum of the
dimensionless lengths of the plurality of stages;
           wherein specific membrane area of at least one channel in the plurality of
channels in the plurality of stages is greater than about 40 cm-1;  and
            wherein at least one of the plurality of stages comprises a spiral-wound module.

The remaining claims are otherwise not amended.

The claims remain distinguished for reasons of record. The Amendments to claims 1 and 5 were made to obviate a 35 U.S.C. 112 (b) or 2nd paragraph issue concerning antecedent basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JWD
01/11/2021
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778